             Case 2:21-cv-01531-GAM Document 1 Filed 03/31/21 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
BARBARA SORBER,                                   :   CIVIL ACTION
                                                  :
                        Plaintiff,                :
                                                  :   DOCKET NO: 2:21-cv-1531
vs.                                               :
                                                  :
SPRING CITY ELECTRICAL                            :   COMPLAINT AND JURY DEMAND
MANUFACTURING; and JOHN DOES 1-5                  :
AND 6-10,                                         :   Electronically filed
                                                  :
                        Defendants.               :


        Plaintiff, Barbara Sorber (“Plaintiff”), residing in the State of Pennsylvania, by way of

Complaint against the Defendants, says:

                                       Preliminary Statement

        This matter is brought by Plaintiff to remedy violations of the Family Medical Leave Act

(“FMLA”), the Americans with Disabilities Act (“ADA”) and the Pennsylvania Human

Relations Act (“PHRA”).

                                      Jurisdiction and Venue

        1.       Jurisdiction of the court is invoked pursuant to 29 U.S.C. § 216 (b), 28 U.S.C. §

1331, 28 U.S.C. § 1332 and pursuant to the Court’s supplemental jurisdiction, 28 U.S.C. § 1367.

        2.       Venue is proper within this district pursuant to 28 U.S.C. § 1391 because all

parties reside within the district.

                                      Identifications of Parties

        3.       Plaintiff Barbara Sorber resides in Spring City, Pennsylvania, and, at all relevant

times herein, was an employee of the Defendants.
            Case 2:21-cv-01531-GAM Document 1 Filed 03/31/21 Page 2 of 18




       4.       Defendant Spring City Electric Manufacturing (“Defendant”) is a corporation

doing business at 1 South Main Street, Spring City, Pennsylvania, 19475, and, at all relevant

times herein, was the employer of Plaintiff.

       5.       Defendants John Does 1-5 and 6-10, currently unidentified are individuals and/or

entities who, on the basis of their direct acts or on the basis of respondeat superior, are

answerable to the Plaintiff in this matter.

                             Exhaustion of Administrative Remedies

       6.       Plaintiff exhausted her administrative remedies by filing a Complaint

encompassing all claims herein under the ADA and PHRA with the Equal Employment

Opportunity Commission (“EEOC”), which Complaint was dual-filed with the Pennsylvania

Human Relations Commission (“PHRC”), and for which Complaint the EEOC issued a “Right to

Sue” Notice closing its investigation on March 5, 2021, less than ninety (90) days prior to filing

this Complaint.

                                       General Allegations

       7.       Plaintiff first became employed by the Defendants in or around 2007.

       8.       For over ten years, until October 12, 2020, Plaintiff worked as a full-time

Accounting Assistant for the Defendants.

       9.       Throughout the course of her employment, Plaintiff performed up to and/or in

excess of the reasonable expectations of her employers.

       10.      On or about March 20, 2020, Plaintiff received results from an MRI scan

revealing growth of a tumor in the left frontal lobe of her brain and was referred to a

Neurosurgeon to discuss treatment options.

       11.      These treatment options included radiation treatment and brain surgery.




                                                  2
           Case 2:21-cv-01531-GAM Document 1 Filed 03/31/21 Page 3 of 18




       12.     At this time, the Defendants had closed its operations pursuant to the Executive

Order issued by Governor Wolf on or about March 19, 2020, mandating that all non-essential

businesses in Pennsylvania close due to the outbreak of COVID-19.

       13.     On or about March 30, 2020, the Defendants notified its employees that it had

obtained “essential business status”, and that all employees, including Plaintiff, were required to

return to work onsite.

       14.     Plaintiff contacted the Defendants’ Human Resources Manager, Sarah Peles, to

discuss the results of Plaintiff’s MRI, and to let Ms. Peles know that Plaintiff would require

additional medical assessment, treatment and potential neurosurgery to treat her condition and

that Plaintiff needed to limit her exposure to COVID-19 to give her treatment the best chance of

success.

       15.     Plaintiff also discussed her medical condition, need for reasonable

accommodation for additional medical treatment and limiting her exposure to COVID-19 with

the Defendants’ Chief Financial Officer, Tom Harris, who was Plaintiff’s direct supervisor.

       16.     Plaintiff therefore made the Defendants aware of her disability, as that term is

defined under the ADA and PHRA, and need for reasonable accommodations, thereby engaging

in protected activity under the ADA and PHRA.

       17.     Initially, Mr. Harris and Ms. Peles agreed to share the in-office responsibilities

with Plaintiff so that Plaintiff could limit her work in the office to two days per week, and

allowing her work remotely the other three days per week, beginning on April 6, 2020.

       18.     On or about May 13, 2020, the Defendant’s Owner, Alan Brink, sent an email

notification that one of the Defendant’s employees had tested positive for COVID-19 and had

been hospitalized.




                                                 3
         Case 2:21-cv-01531-GAM Document 1 Filed 03/31/21 Page 4 of 18




       19.     On or about May 15, 2020, Plaintiff’s supervisor told her that she was to begin a

new assignment working for the Sales Department that was to begin on May 18, 2020.

       20.     Plaintiff’s supervisor further told her that this assignment would require her to be

in the office physically on one additional day each week.

       21.     Plaintiff requested that the Defendants continue the accommodation that allowed

her to limit her working on-site to two days per week due to her on-going medical condition and

treatment.

       22.     Plaintiff supported her request for accommodation by providing medical

documentation from her doctor as requested by her supervisor.

       23.     Plaintiff’s doctor requested in this note that Plaintiff be permitted to keep working

from home three days per week to limit her exposure to COVID-19 as Plaintiff would be

undergoing extensive medical treatment beginning on July 7, 2020 at Penn Medicine.

       24.     The treatment Plaintiff was scheduled to undergo in July 2020 was gamma

radiation treatment.

       25.     The goal of the gamma radiation treatment was to attempt to reduce the size of

Plaintiff’s brain tumor without surgery.

       26.     On or about June 1, 2020, Defendant’s HR Manager denied Plaintiff’s request for

accommodation and further told Plaintiff that office staff would start reporting to the office for

work five days per week beginning on June 8, 2020.

       27.     Plaintiff’s gamma radiation treatment was pushed back to July 14, 2020, and

Plaintiff informed both the HR Manager and her supervisor that she was having this procedure.

       28.     Neither Defendants’ HR Manager nor Plaintiff’s supervisor, nor anyone else

working for the Defendants advised Plaintiff of her rights under the FMLA.




                                                 4
         Case 2:21-cv-01531-GAM Document 1 Filed 03/31/21 Page 5 of 18




       29.     Plaintiff used her accrued vacation days so that she could receive the gamma

radiation treatment in July 2020.

       30.     Unfortunately, the gamma radiation treatment was not successful in reducing

Plaintiff’s brain tumor.

       31.     Plaintiff was advised by her doctors that she would need further treatment and

potentially surgery, and would need further assessment and discussion with the neurosurgeon

and the radiation oncologist.

       32.     On or about July 16, 2020, Plaintiff informed Defendants’ HR Manager and her

supervisor of the unsuccessful results of her radiation procedure, and the possibility that she

would require brain surgery.

       33.     Plaintiff told Defendants that she would need extended time off to recover from

the surgery.

       34.     Still, Defendants failed to inform Plaintiff of her rights under the FMLA.

       35.     On or about August 17, 2020, Plaintiff informed Defendants’ HR Manager that

she would likely require brain surgery and that her doctors would be making that decision soon.

       36.     Even still, Defendants failed to inform Plaintiff of her rights under the FMLA.

       37.     After further assessment and discussion with her doctors, on or about August 21,

2020, Plaintiff was scheduled to have brain surgery on October 20, 2020.

       38.     The scheduler at Penn Medicine asked Plaintiff if she had any FMLA paperwork

that needed filling out, and, if so, directed Plaintiff to submit the paperwork to the Penn

Medicine portal.




                                                  5
            Case 2:21-cv-01531-GAM Document 1 Filed 03/31/21 Page 6 of 18




       39.      Though Defendants never advised Plaintiff of her FMLA rights, Plaintiff

downloaded an FMLA certification form from the United States Department of Labor website

and submitted it through her patient portal to Penn Medicine.

       40.      Plaintiff had a pre-scheduled vacation from August 24 to August 30, 2020.

       41.      Upon her return to work, the Plaintiff was called to a meeting on September 2,

2020, with her supervisor and the HR Manager.

       42.      At this meeting, Plaintiff was told that the Defendants were going to start

outsourcing the payroll function, and that the Plaintiff’s job was going to become a part-time

position in approximately eight weeks – the same time that Plaintiff’s medical leave was to begin

for her brain surgery.

       43.      On or about September 4, 2020, Plaintiff spoke with the owner of the Defendants

about this switch to a part-time position, and asked about its impact on her compensation and

benefits.

       44.      The owner asked Plaintiff what she was doing regarding her “health issue” as he

used his finger to point to his head.

       45.      Plaintiff had never spoken to the owner about her medical condition.

       46.      Plaintiff merely responded that these plans were still being finalized.

       47.      Plaintiff had still not received anything in writing regarding her FMLA rights

from the Defendants.

       48.      Plaintiff requested several times that the Defendants provide her FMLA approval

in writing.

       49.      Finally, on or about September 9, 2020, Defendants’ HR Manager texted Plaintiff

to say that her FMLA paperwork was fine and that she would talk to Plaintiff later about it.




                                                  6
          Case 2:21-cv-01531-GAM Document 1 Filed 03/31/21 Page 7 of 18




        50.     Plaintiff never received any notice from the Defendants regarding her FMLA

rights, eligibility or determination.

        51.     On or about September 24, 2020, Plaintiff was called into a meeting with her

supervisor and Defendants’ HR Manager.

        52.     Plaintiff was advised that her position would be changed to part-time, effective

October 12, 2020, the week prior to Plaintiff’s brain surgery and medical leave.

        53.     The part-time position to which Defendants demoted Plaintiff as of October 12,

2020 resulted in a significant reduction in Plaintiff’s compensation and benefits, including the

total withdrawal of benefits she received for healthcare expenses.

        54.     Plaintiff’s supervisor was adamant during this meeting that Plaintiff’s transition to

part-time position must begin on October 12, 2020, the week prior to her medical leave.

        55.     Plaintiff asked Defendants’ HR Manager about job protection and protection of

benefits while on FMLA leave, and was told that her status was changing prior to the beginning

of her medical leave.

        56.     Plaintiff felt extremely mistreated by Defendants throughout this process, and was

caused additional stress, pain, suffering and anxiety prior to beginning her medical leave.

        57.     Plaintiff’s work time in the days leading up to her medical leave, particularly after

the transition to the part-time position on October 12, 2020, was filled with tension, particularly

between Plaintiff and her supervisor.

        58.     Plaintiff elected to resign from her employment on or about February 3, 2021,

rather than return to the hostile environment and diminished position that Defendants had

provided her.




                                                  7
         Case 2:21-cv-01531-GAM Document 1 Filed 03/31/21 Page 8 of 18




       59.     At all times relevant herein, Plaintiff had worked for the Defendants for at least

twelve months and had worked at least 1,250 hours in the twelve months preceding her first need

for medical absence, and, accordingly, was an eligible employee under the FMLA.

       60.     At all times relevant herein, the Defendants employed at least 50 employees

within a 75-mile radius of Plaintiff’s work location for at least 20 workweeks in the year and/or

preceding year in which Plaintiff first required medical absence, and, accordingly, Defendants

were covered employers under the FMLA.

       61.     Despite having notice of Plaintiff’s need for medical leave for her own serious

health condition under the FMLA, Defendants failed to provide Plaintiff with a notice of her

rights regarding same.

       62.     Defendants further failed to provide a determination of Plaintiff’s eligibility for

leave under the FMLA and/or to request any further information they required, if any, to make

such determination.

       63.     Defendants thereby interfered with Plaintiff’s rights under the FMLA.

       64.     The Defendants further violated Plaintiff’s rights under the FMLA by retaliating

against her for her exercise and/or attempted exercise of her rights, in demoting Plaintiff to a

part-time position.

       65.     A further and/or alternative determinative and/or motivating factor in Plaintiff’s

demotion was Plaintiff’s disability.

       66.     A further and/or alternative determinative and/or motivating factor in Plaintiff’s

demotion was Plaintiff’s protected activity under the ADA and PHRA.

       67.     A further and/or alternative determinative and/or motivating factor in Plaintiff’s

demotion was the Defendant’s perception held of Plaintiff’s disability.




                                                 8
          Case 2:21-cv-01531-GAM Document 1 Filed 03/31/21 Page 9 of 18




         68.    To the extent there is any “mixed motive”, Plaintiff need only show that a

determinative and/or motivating factor in her demotion was one or more of the reasons set forth

above.

         69.    As a result of the unlawful conduct outlined above, Plaintiff has been forced to

suffer both economic and non-economic harm, including emotional distress.

         70.    Because the Defendants’ unlawful conduct described above was knowing,

purposeful, and intentional, and because the conduct was under taken by members of Defendants

upper management, punitive damages are warranted.

                                            COUNT I

                                 FMLA Violation – Interference

         71.    Plaintiff hereby repeats and re-alleges paragraphs 1 through 70, as though fully

set forth herein.

         72.    For the reasons set forth above, the Defendants have interfered with Plaintiff’s

rights under the FMLA such that they are liable.

         WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

in the alternative, together with economic compensatory damages, non-economic compensatory

damages, liquidated damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,

equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

deems equitable and just.

                                            COUNT II

                                  FMLA Violation – Retaliation

         73.    Plaintiff hereby repeats and re-alleges paragraphs 1 through 72, as though fully

set forth herein.




                                                 9
         Case 2:21-cv-01531-GAM Document 1 Filed 03/31/21 Page 10 of 18




        74.     For the reasons set forth above, the Defendants are liable to Plaintiff for unlawful

retaliation in violation of the FMLA.

        WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

in the alternative, together with economic compensatory damages, non-economic compensatory

damages, liquidated damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,

equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

deems equitable and just.

                                            COUNT III

                            Disability Discrimination Under the ADA

        75.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 74, as though fully

set forth herein.

        76.     For the reasons set forth above, the Defendants are liable to Plaintiff for disability

discrimination in violation of the ADA.

        WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

in the alternative, together with compensatory damages including emotional distress and personal

hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,

equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

deems equitable and just.

                                            COUNT IV
               Discrimination Based on Perception of Disability Under the ADA

        77.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 76, as though fully

set forth herein.

        78.     For the reasons set forth above, the Defendants are liable to Plaintiff for

perception of disability discrimination in violation of the ADA.


                                                  10
         Case 2:21-cv-01531-GAM Document 1 Filed 03/31/21 Page 11 of 18




        WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

in the alternative, together with compensatory damages including emotional distress and personal

hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,

equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

deems equitable and just.

                                               COUNT V

                                Failure to Accommodate Under the ADA

        79.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 78, as though fully

set forth herein.

        80.     For the reasons set forth above, the Defendants are liable to Plaintiff for failing to

accommodate her disability in violation of the ADA.

        WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

in the alternative, together with compensatory damages including emotional distress and personal

hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,

equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

deems equitable and just.

                                             COUNT VI
                                    Retaliation Under the ADA

        81.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 80, as though fully

set forth herein.

        82.     Plaintiff was subjected to retaliation after she engaged in protected activity under

the ADA, such that the Defendants are liable.

        WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

in the alternative, together with compensatory damages including emotional distress and personal


                                                  11
            Case 2:21-cv-01531-GAM Document 1 Filed 03/31/21 Page 12 of 18




hardship, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,

equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

deems equitable and just.

                                            COUNT VII
                            Disability Discrimination Under the PHRA

        83.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 82, as though fully

set forth herein.

        84.     For the reasons set forth above, the Defendants are liable to Plaintiff for disability

discrimination in violation of the PHRA.

        WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

in the alternative, together with compensatory damages, including emotional distress and

personal hardship, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable back

pay, equitable front pay, equitable reinstatement, and any other relief the Court deems equitable

and just.

                                           COUNT VIII

                Discrimination Based on Perception of Disability Under the PHRA

        85.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 84, as though fully

set forth herein.

        86.     Plaintiff was subjected to discrimination based on the Defendants perception of

her disability such that they are liable under the PHRA.

        WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

in the alternative, together with compensatory damages, including emotional distress and

personal hardship, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable back




                                                  12
            Case 2:21-cv-01531-GAM Document 1 Filed 03/31/21 Page 13 of 18




pay, equitable front pay, equitable reinstatement, and any other relief the Court deems equitable

and just.

                                            COUNT IX

                           Failure to Accommodate Under the PHRA
        87.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 86, as though fully

set forth herein.

        88.     For the reasons set forth above, the Defendants failed to accommodate Plaintiff’s

disability in violation of the PHRA such that they are liable.

        WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

in the alternative, together with compensatory damages, including emotional distress and

personal hardship, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable back

pay, equitable front pay, equitable reinstatement, and any other relief the Court deems equitable

and just.

                                                 COUNT X

                                        Retaliation Under the PHRA

        89.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 88, as though fully

set forth herein.

        90.     For the reasons set forth above, the Defendants are liable to Plaintiff for

retaliation in violation of the PHRA.

        WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

in the alternative, together with compensatory damages, including emotional distress and

personal hardship, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable back

pay, equitable front pay, equitable reinstatement, and any other relief the Court deems equitable

and just.


                                                  13
         Case 2:21-cv-01531-GAM Document 1 Filed 03/31/21 Page 14 of 18




                                             COUNT XI

                                   Request for Equitable Relief
       91.      Plaintiff hereby repeats and re-alleges paragraphs 1 through 90 as though fully set

forth herein.


       92.      Plaintiff requests the following equitable remedies and relief in this matter.


       93.      Plaintiff requests a declaration by this Court that the practices contested herein

violate Federal law and/or Pennsylvania law as set forth herein.


       94.      Plaintiff requests that this Court order the Defendants to cease and desist all

conduct inconsistent with the claims made herein going forward, both as to the specific Plaintiff

and as to all other individuals similarly situated.


       95.      To the extent that Plaintiff was separated from employment and to the extent that

the separation is contested herein, Plaintiff requests equitable reinstatement, with equitable back

pay and front pay.


       96.      Plaintiff requests, that in the event that equitable reinstatement and/or equitable

back pay and equitable front pay is ordered to the Plaintiff, that all lost wages, benefits, fringe

benefits and other remuneration is also equitably restored to the Plaintiff.


       97.      Plaintiff requests that the Court equitably order the Defendants to pay costs and

attorneys’ fees along with statutory and required enhancements to said attorneys’ fees.


       98.      Plaintiff requests that the Court order the Defendants to alter their files so as to

expunge any reference to which the Court finds violates the statutes implicated herein.




                                                  14
            Case 2:21-cv-01531-GAM Document 1 Filed 03/31/21 Page 15 of 18




          99.    Plaintiff requests that the Court do such other equity as is reasonable, appropriate

and just.


          WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

in the alternative, together with compensatory damages, punitive damages, liquidated damages,

interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable back pay, equitable front

pay, equitable reinstatement, and any other relief the Court deems equitable and just.



                                               Respectfully submitted:

                                               COSTELLO & MAINS, LLC


                                               By: __/s/ Drake P. Bearden______
Dated: March 31, 2021                                Drake P. Bearden
                                                     Miriam S. Edelstein
                                                     18000 Horizon Way, Suite 800
                                                     Mount Laurel, NJ 08054
                                                     Tel: (856) 727-9700
                                                     Fax: (856) 727-9797
                                                     dbearden@costellomains.com
                                                     medelstein@costellomains.com



                               DEMAND FOR A TRIAL BY JURY

          Plaintiff, by and through her above signed counsel, hereby demands, pursuant to rule

38(b) over the Federal rules of civil procedure, a trial by jury on all counts in the above – caption

action.

                                               COSTELLO & MAINS, LLC


                                               By: __/s/ Drake P. Bearden______
                                                     Drake P. Bearden




                                                  15
JS 44 (Rev. 10/20)                Case 2:21-cv-01531-GAM
                                                     CIVILDocument
                                                           COVER1SHEET
                                                                   Filed 03/31/21 Page 16 of 18
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                          DEFENDANTS
                                                                                                           SPRING CITY ELECTRICAL MANUFACTURING; JOHN
          BARBARA SORBER
                                                                                                           DOES 1-10
    (b)   County of Residence of First Listed Plaintiff            CHESTER                                 County of Residence of First Listed Defendant CHESTER
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)

          COSTELLO & MAINS, LLC, 18000 HORIZON WAY STE.
          800, MT. LAUREL, NJ, 08054, (856) 727-9700
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                ✖ 3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                       of Business In This State

    2   U.S. Government                  4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                  Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                         310 Airplane                    365 Personal Injury -             of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                     315 Airplane Product                Product Liability         690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument               Liability                  367 Health Care/                                                                                     400 State Reapportionment
    150 Recovery of Overpayment        320 Assault, Libel &                Pharmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment           Slander                        Personal Injury                                                 820 Copyrights                   430 Banks and Banking
    151 Medicare Act                   330 Federal Employers’              Product Liability                                               830 Patent                       450 Commerce
    152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                               835 Patent - Abbreviated         460 Deportation
         Student Loans                 340 Marine                          Injury Product                                                      New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)           345 Marine Product                  Liability                                                       840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                       LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits          350 Motor Vehicle               370 Other Fraud               710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits            355 Motor Vehicle               371 Truth in Lending              Act                                                                485 Telephone Consumer
    190 Other Contract                     Product Liability           380 Other Personal            720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability     360 Other Personal                  Property Damage               Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                          Injury                      385 Property Damage           740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                       362 Personal Injury -               Product Liability         751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                           Medical Malpractice                                           Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS             790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:                791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                    441 Voting                      463 Alien Detainee                Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment         442 Employment                  510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                  443 Housing/                        Sentence                                                            or Defendant)                896 Arbitration
    245 Tort Product Liability             Accommodations              530 General                                                        871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property      ✖ 445 Amer. w/Disabilities -      535 Death Penalty                 IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                           Employment                  Other:                        462 Naturalization Application                                             Agency Decision
                                       446 Amer. w/Disabilities -      540 Mandamus & Other          465 Other Immigration                                                  950 Constitutionality of
                                           Other                       550 Civil Rights                  Actions                                                                State Statutes
                                       448 Education                   555 Prison Condition
                                                                       560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                            Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                              (specify)                 Transfer                          Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         ADA (42 U.S.C. § 12101, et seq.), FMLA (29 U.S.C. § 2601, et seq.), PHRA (43 P.S. § 951, et seq.)
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Disability discrimination, failure to accommodate, retaliation and interference with rights in employment
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                         JUDGE                                                                DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
03/31/2021                                                             s/ Miriam S. Edelstein, PA Id. No. 204557
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
                           Case 2:21-cv-01531-GAM
                                              UNITEDDocument  1 Filed
                                                    STATES DISTRICT    03/31/21 Page 17 of 18
                                                                    COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                            457 Stony Road, Spring City, PA 19475
Address of Plaintiff: ______________________________________________________________________________________________
                                         1 South Main Street, Spring City, PA 19475
Address of Defendant: ____________________________________________________________________________________________
                                                       1 South Main Street, Spring City, PA 19475
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                       No
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /      is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
          03/31/2021
DATE: __________________________________                                     0XVWVLJQKHUH
                                                                             0XV
                                                                             0X
                                                                             0 XXVVWWV
                                                                                     VVLJ
                                                                                        LLJQ
                                                                                          JQ KKHHUH
                                                                                          JQ
                                                             __________________________________________
                                                                         ___________________                                              204557
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law
                                                                              ney-at-Law
                                                                                    -    / Pro Se Plaintiff
                                                                                                  Plain                                       Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
       7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
✔      11.    All other Federal Question Cases
                                            ADA, FMLA, PHRA
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

          Miriam S. Edelstein
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

     ✔        Relief other than monetary damages is sought.


          03/31/2021
DATE: __________________________________                                   6
                                                                           6LJ
                                                                           6LLLJJQQK
                                                                                    KKHUH
                                                                                      HUH
                                                                                      HU
                                                                                      HUH
                                                                                       UH LI
                                                                                          LI DDS
                                                                                               S
                                                                                               SSOLFDEOH
                                                                           6LJQKHUHLIDSSOLFDEOH
                                                             __________________________________________
                                                                        ___________________                                               204557
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law
                                                                             rney-at-Law
                                                                                    -    / Pro Se Plain
                                                                                                  Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
          Case 2:21-cv-01531-GAM Document 1 Filed 03/31/21 Page 18 of 18




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                   CASE MANAGEMENT TRACK DESIGNATION FORM

 BARBARA SORBER,                                  : CIVIL ACTION
               Plaintiff,                         :
 vs.                                              :
                                                  :
 SPRING CITY ELEC.                                : NO: 2:21-cv-1531
 MANUFACTURING, et al.                            :
                 Defendants.                      :

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time
of filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the
reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk of
court and serve on the plaintiff and all other parties, a Case Management Track Form specifying
the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                         ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                               ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                        ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are commonly
    referred to as complex and that need special or intense management by the court. (See
    reverse side of this form for a detailed explanation of special management cases.)        ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.               (X)


3/31/2021                     s/ Miriam S. Edelstein                 Plaintiff, Barbara Sorber
Date                          Attorney-at-law                        Attorney for

856-727-9700                  856-727-9797                   medelstein@costellomains.com
Telephone                     FAX Number                     E-Mail Address

(Civ. 660) 10/02
